Citation Nr: 0527094	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  01-09 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the right 
hip, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the left hip, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Sean Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).

Procedural history

The veteran served on active duty from January 1970 to 
November 1971.

In February 2000, the RO received the veteran's claim of 
entitlement to an increased disability rating for service-
connected degenerative joint disease of the bilateral hips.  
An August 2000 rating decision denied the claim, and he 
appealed.  

The veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge (VLJ) at the RO in June 2002.  
A transcript of this hearing has been associated with the 
veteran's VA claims folder.  Following the June 2002 hearing, 
the Board obtained additional VA treatment records and 
provided the veteran an additional VA examination pursuant to 
the former 38 C.F.R. §§ 19.9, 20.1304 (2002).  The veteran 
subsequently waived his right to have this evidence 
considered by the RO in the first instance.

In an August 2003 decision, the Board denied the veteran's 
increased rating claims.  The veteran filed a motion for 
reconsideration regarding the Board's decision in September 
2003.  His motion was denied in December 2003.  

Thereafter, the veteran duly appealed the Board's August 2003 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  The Court subsequently remanded the 
increased rating claims based on a January 2005 Joint Motion 
for Partial Remand (Joint Motion).  In essence, the 
signatories to the Joint Motion agreed that the Board had 
improperly failed to consider the matter of the veteran's 
entitlement to a total rating based on individual 
unemployability die to service-connected disability (TDIU), 
which claim the Joint Motion contended was "reasonably 
raised" by the record.  

Following the Court's remand, the veteran through his 
attorney requested another hearing before the Board, which 
was scheduled for July 18, 2005.  Without explanation, the 
veteran failed to report for this hearing, and neither he nor 
his attorney has since contacted the Board.  

Other matters

In July 2005, the veteran's attorney submitted a memorandum 
of law raising a claim of entitlement to service connection 
for obesity and a claim of entitlement to special monthly 
compensation due to loss of use of a creative organ.  Those 
issues have yet to be developed or adjudicated by the RO.  
They are accordingly referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, the Court remanded the increased rating 
claims in January 2005 based on a Joint Motion for Partial 
Remand which argued that the Board improperly failed to 
consider the veteran's informal TDIU claim.  The Joint Motion 
did not mention the two increased rating claims which were on 
appeal.  

The TDIU issue has not been developed or adjudicated by the 
RO.  The Board believes that this must be accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby]. Accordingly, a remand for initial RO consideration 
of the TDIU issue is in order.

In connection with this remand, the Board believes that an 
additional VA examination is in order to assess the current 
extent of the veteran's service-connected bilateral hip 
arthritis and its effect on his employability.  Further 
medical examination is also necessary to determine what part 
of the veteran's disability picture is the result of his 
service-connected bilateral hip arthritis and what part is 
attributable to nonservice-connected causes such as morbid 
obesity.  In this regard, any medical examination conducted 
should render an opinion as to whether the veteran's morbid 
obesity is the result of his inability to exercise due to his 
bilateral hip disability.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
present severity of his service-connected 
bilateral hip arthritis.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  If practicable (due to 
the veteran's morbid obesity), the 
examiner should conduct a physical 
examination of the veteran, including 
range of motion measurements for each 
hip.  Any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted. The examiner 
should provide an opinion as to whether 
the veteran's service-connected bilateral 
hip disability has resulted in 
unemployability.  The examiner should 
also render an opinion as to whether the 
veteran's morbid obesity is the result of 
his service-connected bilateral hip 
arthritis.  A report of the examination 
should be associated with the veteran's 
claims folder.

2.  Thereafter, after undertaking any 
additional development which it deems to 
be necessary based on the then-current 
state of the record, VBA should 
readjudicate the issues of increased 
ratings for the veteran's service-
connected degenerative joint disease of 
the right and left hips.  The issue of 
entitlement to TDIU should also be 
adjudicated, as well as any other issues 
which have been reasonably raised by the 
veteran, or his attorney.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a statement of the case 
and/or a supplemental statement of the 
case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

